Title: From George Washington to Elias Boudinot, 23 April 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 23d April 1783
                        
                        I have just received a very pressing Letter from Baron De L Estrade requesting me to interest myself in
                            procuring for him from the Court of France a Command in the Island of St Domingo—He has likewise sent me a similar
                            Memorial to be presented to Congress—and which I now do myself the Honor to inclose.
                        I put under this cover, for your Excellency’s perusal, my Letter to Doctr Franklin on the Subject, which I beg
                            you to seal & forward. I have the Honor to be With great Regard & Respect sir Your Excellency’s Most
                            Obedient and humble Servant
                        
                            Go: Washington
                        
                    